Citation Nr: 1749271	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1996 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in December 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final September 2009 AOJ rating decision denied service connection for right ankle disability and right knee disability on the basis that the conditions were not shown to have been caused by service.

2.  New and material evidence sufficient enough to reopen the Veteran's claim for entitlement to service connection for a right ankle disability has been presented as it includes competent evidence of a nexus between the current right ankle disability and service-connected disability.

3.  New and material evidence sufficient enough to reopen the Veteran's claim for entitlement to service connection for a right knee disability has been presented as it includes competent evidence of a nexus between the current right knee disability and service-connected disability.

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right ankle disability is attributable to a service-connected disability.

5.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right knee disability is attributable to a service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for a right ankle disability and a right knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

New and Material Evidence 

The Veteran seeks to establish service connection for right ankle and right knee conditions, to include as secondary to a service-connected left ankle disorder.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran claimed service connection for right ankle and right knee conditions in February 2009.  A September 2009 AOJ rating decision denied service connection for each of these conditions on the basis that was not shown to have been incurred during or caused by active duty service.  The Veteran subsequently did not submit a timely notice of disagreement within the given appeal period.  The September 2009 AOJ decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2008).

Since that time, additional evidence has been associated with the Veteran's claims file relating to the Veteran's claims of entitlement to service connection for right ankle and right knee conditions.  In particular, the Veteran has testified to favoring his right side due to a service-connected left ankle disability and, as a result, developing right ankle and right knee pain.  Further, the Veteran has submitted a private physician's examination report which includes medical opinions linking the right ankle and right knee conditions to the Veteran's service-connected disability.  This new evidence raises a possibility of substantiating the Veteran's claims for entitlement to service connection for right ankle and right knee disabilities through the alternative theory of secondary service connection.  Thus, the claims are reopened as new and material evidence has been submitted.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

Service Connection

The Veteran seeks to establish service connection for right ankle and right knee conditions, to include as secondary to a service-connected left ankle disorder.

As noted above, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.  Additionally, service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

After weighing the evidence, the Board finds in favor of the Veteran's claims for service connection for right ankle disability and right knee disability. To that end, throughout this appeal, the Veteran has described placing increased weight on his right side due to his service-connected left ankle disability, which has resulted in pain in his right ankle and right knee joints. 

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed the Veteran with right ankle sinus tarsi syndrome and right knee degenerative joint disease.  The VA examiner opined at that time that the Veteran's right ankle and right knee conditions were not caused by or a result of the Veteran's service-connected left ankle sinus tarsi syndrome.  The examiner reasoned, in relevant part, that medical literature did not recognize a causal relationship between left-sided sinus tarsi syndrome and the right ankle/knee conditions.  Regarding the right knee condition, the examiner further reasoned that while gait changes due to an orthopedic change may cause unusual stresses on other lower extremity joints, the Veteran's gait was not noted as abnormal at exam and in other available medical records.

In contrast, Dr. A opined in July 2012 that it was at least as likely as not that the Veteran's right ankle and right knee conditions were caused by or exacerbated by service-connected impairments.  In making this determination, Dr. A indicated that he based this opinion on a review of the entire record, the Veteran's history, and an in-person examination.  An accompanying examination report shows the examiner reviewed relevant medical records in the claims file, summarized the Veteran's lay statements concerning symptoms following an in-service left ankle injury, and performed a thorough physical examination of the Veteran's right ankle and right knee before providing this positive nexus opinion. 

In weighing the positive and negative evidence of record, the Board finds in favor of the claims for service connection for right ankle disability and right knee disability.  Favorable evidence has been submitted showing a connection between the Veteran's service-connected left ankle disability and the right ankle and right knee conditions.  The credible lay statements of record in conjunction with the Dr. A's medical opinions place the evidence at least in equipoise.  

On the other hand, the September 2011 VA examiner opinion is premised, in part, on a factual predicate that the Veteran's gait was not noted as abnormal at exam and in other available medical records.  A prior VA examination in July 2007 noted that the Veteran had a favored gait which reduces the probative value of this opinion.

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for a right ankle disability and a right knee disability is granted.


ORDER

New and material evidence was received sufficient to reopen the claim for right ankle disability.

New and material evidence was received sufficient to reopen the claim for right knee disability.

Entitlement to service connection for right ankle disability is granted.

Entitlement to service connection for right knee disability is granted.


REMAND

The Veteran is seeking service connection for sleep apnea.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, VA treatment records reflect a current diagnosis of and treatment for sleep apnea.  See, e.g., June 2010 VA Sleep Study Report.  Further, the Veteran has provided testimony indicating that he had sleep disturbances during service and that he continued to snore and experience symptoms of fatigue since service ended.  See December 2016 Hearing Testimony.  In July 2012, private physician Dr. A provided a medical opinion linking the Veteran's sleep apnea to service; however, the opinion does not provide any supporting rationale and appears to be based solely on the Veteran's lay statements.  As a result, a VA examination is needed to determine the nature and etiology of the Veteran's diagnosed sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records since October 2011.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any sleep apnea had its onset in service or is etiologically related to or aggravated by service.  The examiner is requested to identify the criteria for diagnosing sleep apnea including whether using a STOP-BANG questionnaire may assist in determining the onset of sleep apnea.  See https://www.ncbi.nlm.nih.gov/pubmed/26378880.

The examiner must also address whether the Veteran's testimony that he first experienced sleep disturbances during service, and continued to experience sleep disturbances after active duty service, is sufficient to identify the onset of sleep apnea in service.  The examiner should also review the Veteran's lay statements in private physician Dr. A's July 2012 examination report.

The claims file and a copy of this remand must be made available to the examiner.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


